Citation Nr: 1544688	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-15 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim for entitlement to service connection for skin cancer, also claimed as basal cell carcinoma, including as due to Agent Orange exposure.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.

3.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
  



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's service-connected disabilities on appeal have prevented him from maintaining employment.  See June 2014 letter from Veteran's representative; June 2015 VA Form 21-8940.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, a claim for a TDIU is properly before the Board.

Following the December 2013 Statement of the Case, the Veteran submitted additional evidence, which was not accompanied by a waiver of RO review.  However, since the Veteran' substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for basal cell carcinoma, claimed as skin cancer, finding no evidence that the disability was incurred in, or was caused by, service.  The Veteran did not appeal.

2.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for skin cancer.

3.  The Veteran's service-connected bilateral hearing loss, at its worst, is productive of level III hearing acuity in the right ear and level IV hearing acuity in the left ear.  

4.  Throughout the appeal, the Veteran's service-connected PTSD has been manifested by hearing voices, a depressed mood, anxiety, suspiciousness, panic attacks once a week or less often; avoidance behavior; chronic sleep impairment with nightmares; slight impairment of memory; flattened affect; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  

5.  The Veteran is service-connected for PTSD, rated as 70 percent disabling; residuals of prostate cancer, rated as 40 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and residuals of a left mandible fracture, rated as noncompensable.  His combined rating is 90 percent.  

6.  The Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

4.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, in May 2012, the RO issued a letter to the Veteran that provided the Veteran with notice of how to substantiate a claim for an increased rating and how ratings and effective dates are assigned.  

The letter also informed the Veteran that new and material evidence was needed to substantiate the petition to reopen a previously denied claim for skin cancer and described what would constitute such new and material evidence.  The letter explained that the Veteran's claim for skin cancer was previously denied because the evidence failed to show that his skin cancer was related to service, and informed the Veteran to submit any new and material evidence relating to the reason the Veteran's claim was previously denied.  The Veteran was also informed of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned.  

VA also has a duty to assist applicants for benefits.  The Veteran was afforded VA examinations in May 2012 for all of his increased rating claims.  The examinations were adequate as the examiners reviewed the Veteran's case file and conducted appropriate tests to determine the Veteran's current level of severity thus providing sufficient information for the Board to render an informed determination.  

The Board recognizes that the Veteran's VA Form 21-8940 indicates that he may be receiving Social Security Administration (SSA) disability benefits. The Board is mindful of the decision in Golz v. Shinskei, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits.'  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1323.  Given that the Veteran's VA treatment records comprehensively document the severity of the Veteran's disabilities and the primary issue before the Board is the current severity of the disabilities, and given that TDIU is granted herein, the Board finds that it is not prejudicial to the Veteran to not obtain his SSA records, and remanding his claim to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Golz, 590 F.3d 1317.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


II.  Application to Reopen Based on New and Material Evidence

In an August 2010 rating decision, the RO denied entitlement to service connection for a skin disorder.  The RO found that although the Veteran was treated for basal cell carcinoma in 2007, there was no connection between the Veteran's skin cancer and service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2010 rating decision is final.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the last final denial, the Veteran submitted a statement in December 2011 where he claims that his skin cancer is due to Agent Orange exposure.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran did not submit any accompanying evidence in support of his new theory.  

New VA treatment records have also been associated with the Veteran's electronic claims folder.  These records indicate that the Veteran underwent Mohs surgery, which is a surgical technique to treat skin cancer.  The records also indicated a history of multiple basal cell carcinomas.  Although these records are new, they are not material, as they do not offer any opinion regarding any connection between the Veteran's skin cancer and service.

In sum, the evidence received since the August 2010 rating decision does not offer any new, probative information pertaining to the Veteran's claim, namely competent evidence linking his disability to his service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the August 2010 rating decision have not been cured.  Therefore, the claim may not be reopened.

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Here, the Veteran was afforded a VA examination in May 2012.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
30
65
80
80
LEFT
30
50
70
75

The puretone threshold average was 64 dB for the right ear and 56 dB for the left ear.  Word recognition scores were 84 percent for the right ear and 80 percent for the left ear.

Such findings translate to level III hearing for the right ear and level IV hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a 10 percent rating.  

The United States Court of Appeals for Veterans Claims (Court) has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 2012 examiner noted that the Veteran has great difficulty hearing without his hearing aids and trouble conversing with others on a daily basis.   

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  

Applying the audiological test results to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased rating for any period of time that is covered by this claim.  There is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

V.  Increased Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That criteria provide that a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Some treatment records contain Global Assessment of Functioning (GAF) scores, which are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

The recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

A September 2011 VA treatment note indicates that the Veteran reported feeling calmer, more relaxed and in a better after he was prescribed a higher dose of Zoloft.  He reported being interested in more things and no suicidal ideations.  He denied drinking excessively.  On examination, the clinician noted that the Veteran was appropriately dressed; his speech was within normal limits; and appeared to be in a "good" mood.  His GAF score was 58.  

In a December 2011 correspondence, the Veteran stated that he has experienced more frequent nightmares and trouble sleeping through the night.  He also stated that he has no desire to socialize and avoids people.

A March 2012 VA treatment note indicates that the Veteran's anxiety and affective illness were "largely in remission," with the exception of residual insomnia.  His GAF score was 58.  

The Veteran was afforded a VA examination in May 2012 where the examiner noted that the Veteran had been married for 43 years and had 3 children and 4 grandchildren.  The Veteran reported hearing voices and a history of suicidal ideations, although he did not report any current suicidal ideations.  The examiner noted that the Veteran experienced the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationship.  Notably, the Veteran did not have impaired judgment or thinking, difficulty in understanding complex commands, or disorientation of any kind.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  His GAF score was 47.  

A December 2013 VA treatment note indicates that the Veteran reported that he was dealing with a major stressor.  Specifically, he and his wife had recently taken over custody of their grandchild after their daughter was sent to jail for theft.  He reported that his mood was occasionally depressed and anxious and he attributed it to the recent stressor.  He denied suicidal ideations.  On examination, the clinician noted that the Veteran was dressed appropriately; his speech was within normal limits; his thought process was linear and his memory, attention and concentration appeared adequate.

In a June 2015 correspondence, the Veteran stated that he has reoccurring nightmares and flashbacks that awaken him from sleep.  He also stated that he hears constant voices in head, is paranoid and had a difficult time adjusting to professional and social settings.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble the 70 percent rating currently assigned.  During the period on appeal, the Veteran's GAF scores ranged from 47-58, which signifies moderate to serious symptoms.  However, his lowest GAF score of 47 was given at the May 2012 VA examination and was not recorded as being that low any dates before or after the examination.  The Board finds the Veteran's medical records and the Veteran's statements to be competent and probative evidence of the severity of his PTSD.  The evidence indicates that the Veteran's overall level of disability ranged from occupational and social impairment with reduced reliability and productivity to occupational and social impairment with deficiencies in most areas due to severe sleep impairment, nightmares, anxiety, irritability, occasional hallucinations and difficulty establishing and maintaining effective relationships.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  Although the Veteran has a history of suicidal ideations in the past, he has denied such symptoms during the period on appeal.  Mainly, he has disturbances of mood due to depression and anxiety that result in avoiding social interactions and experiencing difficulty adapting in work settings. 

That being said, the Veteran's symptoms do not warrant a higher disability rating.  The Board finds that a 100 percent rating is not warranted at any time during the period on appeal.  In that regard, although the Veteran has reported hearing voices, he appears to function independently and even has taken over the responsibilities of caring for his young grandchild in his daughter's absence.  He has reported successes with his psychotropic medications and an improved mood.  While the symptoms listed in the 100 percent rating category need not be demonstrated, symptoms on par with that level of severity do.  The evidence here does not suggest symptoms as severe as those contemplated by the 100 percent criteria, such as grossly inappropriate behavior, persistent danger of hurting himself or others, or gross impairment in thought processes.  Rather, the Veteran has been oriented and thought processes and judgment have been normal throughout the appeal. 

In sum, the Board finds that the Veteran's symptoms have not risen to a level more severe than the 70 percent rating at any point during the appeals period.  See 38 C.F.R. § 4.1.  Therefore, "staged" ratings are not warranted.  See Fenderson, supra.

VI.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability and PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In regard to the Veteran's bilateral hearing loss disability, the evidence indicates that the Veteran has difficulty hearing people in conversation.  The rating criteria specifically contemplate difficulty hearing in real life situations, as opposed to sound proof booths.  The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

The Veteran's PTSD is manifested by signs and symptoms such as an inability to establish and maintain social relationships, sleep impairment due to nightmares, paranoia, disturbances of mood, and occasional auditory hallucinations.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's symptoms.  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms he experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

VII.  TDIU  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, rated as 70 percent disabling; residuals of prostate cancer, rated as 40 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling ; bilateral hearing loss, rated as 10 percent disabling; and residuals of a left mandible fracture, rated as noncompensable.  His combined rating of 90 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

The Veteran was afforded a VA examination in May 2012 where the examiner noted that the Veteran's prostate cancer was in remission.  The Veteran reported voiding dysfunction, including increased urine frequency, hesitancy and stress incontinence.  The Veteran reported that the voiding dysfunction caused urine leakage which required absorbent material that must be changed 2 to 4 times per day.  His voiding dysfunction caused signs or symptoms of obstructed voiding, which included markedly slow or weak stream.  His increased urine frequency caused daytime voiding between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  He also reported erectile dysfunction attributable to the residuals of his prostatectomy.  He denied the use of appliance and any history of urinary tract or kidney infections.  

In May 2014, the Veteran underwent an employability evaluation with M.L. at Solutions Consulting.  M.L. noted that he had reviewed the Veteran's claims folder and indicated what he believed were the Veteran's functional limitations as related to each service-connected disability.  M.L. indicated that the Veteran's diabetes mellitus causes diminished eyesight acuity and occasional shakiness in his hands.  His PTSD symptoms include nightmares, sleep disturbances, suspiciousness, memory and concentration deficits, temper, panic attacks and avoidance of people.  His hearing loss causes him to have trouble hearing people speak and hearing alarms or similar sounds associated with his previous place of employment.  The residuals of his prostate cancer cause him to have continuous leakage and dripping.  He has difficulty standing or walking for extended periods of time.  He has to frequently use the bathroom and even take a shower half way through the day.  M.L. opined that based on the Veteran's low skill level and the functional impairment from his service-connected disabilities, he possesses "an adverse adjusted vocational profile."  

In a June 2015 correspondence, the Veteran stated that due to his prostate cancer residuals, he has urinary and bowel incontinence and previously has to wear a diaper in order to manage his symptoms.  He also stated that when he was employed, he would have to take a shower during the work day for sanitary reasons.  He stated that due to his PTSD, it is difficult for him to interact in social or professional environments.  In that regard, he reported that he hears voices in his head; he is paranoid and prefers to distance himself from others and work independently.  His PTSD also causes reoccurring nightmares and flashbacks, which in turn prevent him from sleeping soundly.  He stated that due to his bilateral hearing loss disability and tinnitus, it is very difficult for him to hear people and he often has to request them to repeat themselves.  He stated that his diabetes mellitus causes dizziness and pain in his feet which prevent him from standing for extended periods of time or walking long distances.  

The Veteran previously worked as a machinist.  His highest level of education is high school.

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  The Board assigns high probative value to M.L.'s assessment of the Veteran's skills and his functional impairment from his disabilities.  Although M.L. considered some evidence outside of the period on appeal, he generally considered the Veteran's current symptoms in his analysis.  The Board further credits the Veteran's statements regarding the functional impairment of his disabilities.  Although none of the Veteran's service-connected disabilities individually preclude employment, they do collectively.  In that regard, the Veteran's residuals of prostate cancer would require great flexibility in using the bathroom facilities, as he reported frequent incontinence.  His hearing loss prevents him from being able to hear people's voices clearly and also important alarms that may be present in a warehouse or machine environment.  His limited educational background prevents him from being qualified for more skilled work.  His PTSD causes him to need to work in a secluded environment and on simple jobs which do not require extensive interaction with others.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.







	(CONTINUED ON NEXT PAGE)
ORDER

As no new and material evidence has been submitted to reopen the claim for service connection for skin cancer, the claim to reopen is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.  

Entitlement to a rating in excess of 70 percent, for the service-connected PTSD, is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.

REMAND

In a December 2011 correspondence, the Veteran stated he was under the care of Dr. M.N. of Hopedale, Massachusetts for his residuals of prostate cancer.  There are no records from Dr. M.N associated with the electronic claims folder.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. M.N. of Hopedale, Massachusetts and any other private facility where the Veteran has been treated for his PTSD.  See Veteran's VA Form December 2011 21-4138.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


